Exhibit 10.1

 

AMENDMENT NO. 2 TO

STRATEGIC PARTNERSHIP AGREEMENT

 

THIS AMENDMENT NO. 2 TO STRATEGIC PARTNERSHIP AGREEMENT is entered into and
effective as of the 5th of December, 2005 by and among MathStar, Inc., a
Delaware corporation (“MathStar”); Valley Technologies, Inc., a Pennsylvania
corporation (“VTI”); and, for purposes of only the amendment to Section 3.1.2
below, Gerald Petrole, the President and Chief Executive Officer of VTI
(“Petrole”).

 

RECITALS

 

WHEREAS, MathStar, VTI and Petrole entered into a Strategic Partnership
Agreement dated as of October 8, 2004 (the “Original Agreement”) for the purpose
of having VTI develop and support products, algorithms and applications for
MathStar’s FPOAs;

 

WHEREAS, effective on June 10, 2005, MathStar’s board of directors and
shareholders approved a three-for-one reverse stock split of the MathStar Common
Stock (the “Stock Split”);

 

WHEREAS, MathStar and VTI amended Section 3.1.1 of the Original Agreement
pursuant to Amendment No. 1 to Strategic Partnership Agreement dated August 11,
2005 (“Amendment No. 1”) (the Original Agreement, as amended by Amendment No. 1,
is hereinafter referred to as the “Agreement”);

 

WHEREAS, as provided in Section 3.1.2 of the Agreement, upon execution of the
Original Agreement, MathStar granted to Petrole warrants to purchase a total of
eighty-three thousand three hundred thirty-four (83,334) shares of MathStar
Common Stock at an exercise price of $6.00 per share, as such number of shares
and exercise price have been adjusted for the Stock Split; and

 

WHEREAS, the Parties and Petrole want to amend the Agreement to change the
circumstances under which the Petrole Warrants will vest and the method by which
Royalty payable by VTI to MathStar is determined.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises contained
in the Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, MathStar and VTI hereby agree as
follows:

 

1.             Section 1.9 of the Agreement is hereby amended to read in its
entirety as follows:

 

1.9.                  “Design Wins” means the acceptance by a customer of the
FPOAs for use in or with respect to such customer’s or prospective customer’s
products, as determined by the mutual agreement of the Parties, provided that
the projected annual unit volume for any Design Win to be considered a Design
Win under this Agreement must be greater than 500 units per year or annual
revenue of greater than $250,000 per year as mutually determined by both
Parties.

 

--------------------------------------------------------------------------------


 

2.             The following Section 1.25 is hereby added to the Agreement, and
Sections 1.25 and 1.26 of the Agreement are hereby renumbered as Sections 1.26
and 1.27, respectively:

 

1.25                 “VTI FPOA Algorithm Port” means the acceptance by a
customer or prospective customer of VTI’s services to port the customer’s
algorithm onto the MathStar FPOA that generates non-recurring engineering
revenue to VTI of at least $50,000 and for which VTI has received a contract or
purchase order.

 

3.             The last two sentences of Section 3.1.2 of the Agreement are
hereby deleted and replaced with the following sentences, it being understood
that the number of shares of MathStar Common Stock and the exercise price set
forth therein reflect the Stock Split:

 

The Petrole Warrants shall have a term of five (5) years from the Effective Date
and shall have an initial exercise price of $6.00 per share.  The Petrole
Warrants shall vest as to 16,667 shares of MathStar Common Stock upon the
achievement of each Design Win and as to 8,334 shares of MathStar Common Stock
upon receipt by VTI and the delivery by VTI to MathStar of each contract or
purchase order for each VTI FPOA Algorithm Port.  In addition, MathStar agrees
that any portion of the Petrole Warrants that is not vested will become 100%
vested upon confirmation satisfactory to MathStar of the acquisition of the
funding required (internal or external funding) for the radiation hardening of
the FPOA by Honeywell International Inc.  The Petrole Warrants shall terminate
and be of no further force or effect with respect to any portion thereof that
has not vested on or before the second anniversary date of the Effective Date.

 

MathStar and Petrole hereby agree to enter into an amendment to the Petrole
Warrant, effective on the date of this Amendment No. 2 to Strategic Partnership
Agreement, to reflect the foregoing amendment to Section 3.1.2.

 

4.             The lead-in sentence to Section 3.9 of the Agreement is hereby
amended to read in its entirety as follows, it being understood that Sections
3.9.1, 3.9.2 and 3.9.3 of the Agreement shall remain unchanged and in full force
and effect:

 

During the Term, VTI shall pay to MathStar a royalty (the “Royalty”) equal to
the greater of ten percent (10%) of the sales price or $500.00 for each Hardware
Product sold or licensed by VTI and, in connection therewith, the Parties agree
to the following provisions:

 

5.             Except as amended by this Amendment No. 2 to Strategic
Partnership Agreement, the Agreement shall remain in full force and effect.

 

6.             All capitalized terms used and not otherwise defined in this
Amendment No. 2 to Strategic Partnership Agreement shall have the respective
meanings ascribed to them in the Agreement.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment No. 2 to Strategic Partnership Agreement is
executed by the duly authorized representatives of the Parties as of the date
first set forth above.

 

MathStar, Inc.

 

Valley Technologies, Inc.

 

 

 

 

 

 

By:

/s/ Daniel J. Sweeney

 

By:

/s/ Gerald Petrole Sr.

Signature

 

Signature

 

 

 

Daniel J. Sweeney

 

Gerald Petrole Sr.

Name Typed or Printed

 

Name Typed or Printed

 

 

 

Chief Operating Officer

 

President and CEO

Title Typed or Printed

 

Title Typed or Printed

 

 

 

 

 

 

Gerald Petrole Sr.

 

 

Gerald Petrole, as to only the amendment to

 

 

Section 3.1.2

 

 

 

3

--------------------------------------------------------------------------------